Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the conductor tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which of the plurality of first conductor tubes, the plurality of second conductor tubes, and the plurality of third conductor tubes the aforementioned limitation refers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 - 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefranc (GB 2495715).
Regarding claim 1, Lefranc discloses an apparatus, comprising: a lower platform block (jacket module 6a) adjacent to a sea floor, comprising: a first frame (truss structure formed by two cross-beams 12); a plurality of docking assemblies (mud mats, not shown) connected to the first frame; a plurality of first conductor tubes (hollow legs 10) connected to the first frame; and a first plurality of connectors (o-ring seals) connected to the first conductor tubes; a jacket connector block (jacket module 6b), comprising: a second frame (truss structure formed by two cross-beams 12); a plurality of second conductor tubes (10) connected to the second frame; a second plurality of connectors (connecting ring 22 including a tapered part) coupled to first ends of the second conductor tubes (10) to releasably engage the first plurality of connectors (o-ring seals) to align the second conductor tubes with the first conductor tubes; and a third plurality of connectors (o-ring seals) coupled to second ends of the second conductor tubes; and a platform deck block (jacket module 6c) above a sea level, comprising: a third frame defining a deck (deck area 28); a plurality of third conductor tubes (10) connected to the third frame; and a fourth plurality of connectors (connecting ring 22 including a tapered part) coupled to the third conductor tubes to releasably engage the third plurality of connectors (o-ring seals) to align the third conductor tubes with the second conductor tubes, wherein the pluralities of first, second, and third conductor tubes are mated to define unobstructed conductor tubes from the lower platform block to the platform deck block (Figs. 1 - 12; abstract; page 4, lines 22 - 33; page 12, line 30 - page 13, line 17; page 14, lines 8 - 25; page 15, lines 8 - 9; page 16, lines 6 - 25).
Regarding claims 2 and 12, Lefranc further discloses the lower platform block (6a) further comprises a plurality of first conductor guides (internal lugs 20) connected to the first frame (truss structure formed by two cross-beams 12) and aligned with the first conductor tubes (10) (Fig. 11; page 16, lines 3 - 6).
Regarding claims 10 and 20, Lefranc further discloses the jacket connector block (6b) comprises a plurality of interconnected segments (horizontal cross-beams, not shown) (page 13, lines 9 - 10).
Regarding claim 11, Lefranc discloses a method, comprising: providing a lower platform block (6a) adjacent to a sea floor including a first frame (truss structure formed by two cross-beams 12), a plurality of docking assemblies (mud mats, not shown) connected to the first frame, and a plurality of first conductor tubes (10) connected to the first frame; releasably coupling at least a first jacket connector block (6b) including a second frame (truss structure formed by two cross-beams 12) and a plurality of second conductor tubes (10) connected to the second frame to the lower platform block to align the second conductor tubes with the first conductor tubes; and releasably coupling a platform deck block (6c) above a sea level including a third frame defining a deck (28) and a plurality of third conductor tubes (10) connected to the third frame to the first jacket connector to align the third conductor tubes with the second conductor tubes, wherein the first, second, and third conductor tubes define unobstructed conductor tubes from the lower platform block to the platform deck block (Figs. 1 - 12; abstract; page 4, lines 22 - 33; page 12, line 30 - page 13, line 17; page 14, lines 8 - 25; page 15, lines 8 - 9; page 16, lines 6 - 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 - 6 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lefranc in view of Cox (US 4,666,340).
Regarding claims 3 and 4, Lefranc discloses all of the claim limitations except for explicitly teaches a plurality of docking receptacles defined in the deck, the docking receptacle comprising a frame member and a docking node coupled to the frame member. Cox teaches a plurality of docking receptacles (deck nodes 39, docking nodes 55) defined in the deck, the docking receptacle comprising a frame member (50, 52, 54) and a docking node (39, 55a, 55b) coupled to the frame member (Figs. 1, 2, and 5 - 7; col. 4, line 37 - col. 5, line 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking receptacles as taught by Cox to provide a means for securing equipment modules (i.e. a module comprising a winch) located on the platform deck block to the deck.
Regarding claim 5, Lefranc fails to disclose a production block mounted to the docking node, the production block comprising a production block connector releasably connected to the docking node. Cox teaches a production block (drilling equipment module 47, 49) mounted to the docking node (39), the production block comprising a production block connector (bolt 57) releasably connected to the docking node (Fig. 5; col. 5, lines 53 - 56). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the production block and production block connector as taught by Cox to provide a means of releasably securing production equipment to the platform deck block that would allow production blocks to be removed from the deck after drilling operations have been completed.
Regarding claim 6, Lefranc fails to disclose the docking node is coupled to the frame member at one of a plurality of predetermined positions along the frame member. Cox teaches the docking node (39, 55a, 55b) is coupled to the frame member (50, 52, 54) at one of a plurality of predetermined positions along the frame member (Figs. 5 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking nodes as taught by Cox to provide a means for securing production modules located on the platform deck block to the deck.
Regarding claim 13, Lefranc fails to disclose a plurality of docking receptacles defined in the deck, and the method further comprises installing a first production block having a first processing capability in a first one of the plurality of docking receptacles. Cox teaches a plurality of docking receptacles (39, 55a, 55b) defined in the deck, and the method further comprises installing a first production block (wellhead module means 48) having a first processing capability in a first one of the plurality of docking receptacles (39, 55a, 55b) (Fig. 5; col. 5, lines 32 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the docking receptacles as taught by Cox to provide a means for securing production modules located on the platform deck block to the deck.
Regarding claim 14, Lefranc fails to disclose removing the first production block from the first one of the plurality of docking receptacles; and installing a second production block having a second processing capability different than the first processing capability in the first one of the plurality of docking receptacles. Cox teaches removing the first production block (47) from the first one of the plurality of docking receptacles (39, 55a, 55b); and installing a second production block (49) having a second processing capability different than the first processing capability (col. 6, lines 4 - 7). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the steps of removing the first production block and installing the second production block as taught by Cox to allow different equipment to be installed on the deck during different stages of operation of the drilling platform. Although Cox fails to explicitly teach installing the second production block in the first one of the plurality of docking receptacles, given the apparatus and method as disclosed above the method of claim 14 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 15, Lefranc fails to disclose the first one of the plurality of docking receptacles includes a frame member and a docking node, and the method comprises: coupling the docking node to frame member in one of a plurality of predefined positions; and coupling a first production block connector of the first production block to the docking node. Cox teaches the first one of the plurality of docking receptacles includes a frame member (50, 52, 54) and a docking node (39, 55a, 55b), and the method comprises: coupling the docking node to frame member in one of a plurality of predefined positions; and coupling a first production block connector (57) of the first production block (47) to the docking node (Fig. 5; col. 5, lines 53 - 56). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the offshore structure comprising a drilling platform including docking receptacles as taught by Cox for the offshore structure as disclosed above to provide another application for which the platform apparatus can be used.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the production block and production block connector as taught by Cox to provide a means of releasably securing production equipment to the platform deck block that would allow production blocks to be removed from the deck after drilling operations have been completed.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lefranc in view of Nelson (US 2018/0195250). Lefranc fails to disclose a foundation block coupled to the lower platform block, comprising a fourth frame; a plurality of suction cans coupled to the fourth frame; and a plurality of piles coupled to the fourth frame, wherein the piles engage the docking assemblies. Lefranc discloses a plurality of blocks (jacket modules 6) and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention to have modified the blocks (6a, 6b, 6c) as disclosed by Lefranc to include a foundation block (an additional jacket module 6) coupled to the lower platform block (6a), comprising a fourth frame (truss structure formed by cross-beams 12) (Figs. 1 and 8) so that the platform structure can be used in deeper water.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Nelson teaches a plurality of suction cans (footings 15) coupled to the fourth frame (foundation structure 11); and a plurality of piles (legs 13) coupled to the fourth frame, wherein the piles engage the docking assemblies (fittings 24) (Figs. 3 - 5; paragraphs 0029 and 0031). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the plurality of suction cans and plurality of piles as taught by Nelson to provide a means of securing an offshore platform to the seabed.

Claims 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lefranc in view of Nelson as applied to claims 7 and 17 above, and further in view of Uiyyasathian (US 9,988,783). Lefranc in view of Nelson discloses all of the claim limitations except a pile tube for engaging one of the plurality of piles; a frame tube coupled to the first frame; and a web coupling the frame tube to the pile tube. Uiyyasathian teaches a pile tube (sleeve assembly 206); a frame tube (leg 202) coupled to the first frame; and a web (shear assembly 204) coupling the frame tube to the pile tube (Figs. 1A - ID and 2A -2C; col. 8, line 19 - col. 9, line 21) to secure the offshore platform to the seabed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pile tube, frame tube, and web as taught by Uiyyasathian to provide additional structural support for the offshore platform. Given the apparatus as disclosed above, the method of claim 19 would have been considered obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lefranc in view of Uiyyasathian. Lefranc discloses all of the claim limitations except a pile tube; a frame tube coupled to the first frame; and a web coupling the frame tube to the pile tube. Uiyyasathian teaches a pile tube (sleeve assembly 206); a frame tube (leg 202) coupled to the first frame; and a web (shear assembly 204) coupling the frame tube to the pile tube (Figs. 1A - ID and 2A - 2C; col. 8, line 19 - col. 9, line 21) to secure the offshore platform to the seabed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pile tube, frame tube, and web as taught by Uiyyasathian to provide a means for securing an offshore platform to the seabed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lefranc in view of Cox as applied to claim 15 above, and further in view of Magnuson (US 2012/0067642). Lefranc in view of Cox discloses all of the claim limitations except moving the docking nodes to a second one of the plurality of predefined positions. Magnuson teaches moving docking nodes (attachment points at which attachment between drilling modules 150a, 150b, and 150c and skidding system 120 occurs) to a second one of the plurality of predefined positions (locations to which the drilling modules 150a, 150b, 150c are moved via skidding systems 120) (Figs. 5A and 5B; paragraph 0079). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of moving the docking nodes as taught by Magnuson to allow different pieces of drilling equipment to be moved into an operational position on the same platform.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/15/2021